DETAILED ACTION

This action is responsive to the following communication: Amendment/Req. Reconsideration-After Non-Final Reject filed on November 18, 2020. 
This action is made FINAL. 
Claims 1-20 are pending in this case. 
Claims 1, 9, and 10 are independent claims. 
This application is being examined under the AIA  first to file provisions.


Drawings
The replacement drawing, specifically Fig. 3, was received on 11/18/2020.  This drawing is acceptable.

Response to Amendment
In Applicant’s response dated 18 November 2020, Applicant amended claims 1-4, and 8-12; and argued against all rejections previously set forth in the Office Action dated 18 June 2020.
In response to Applicant’s amendments to claims 4 and 10, the objection to claims 4 and 10 have been withdrawn.
In response to amendments to claims 2, 4, and 11, the rejection of claims 2, 3, and 11 under 34 U.S.C§ 112 have been withdrawn. 


Response to Arguments
Applicant’s amendments to claims 1-4, and 8-12, to further clarify the metes and bounds of the invention are acknowledged.
In response to Applicant’s amendments to claims 1-4, and 8-12, the rejection of claims 1-20 under U.S.C. § 103 have been considered are persuasive. Therefore the rejection has been withdrawn. However, due to the change in scope with the amended claims and upon further consideration, a new ground(s) of rejection is made in view of the teachings of Wensley in view of Sekar as discussed in greater detail, below.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites, in part, “…updating the visualization layout of each the display walls of each of the display wall systems in response to the transmitted synch message providing a change the visualization layout” whereas “…updating the visualization layout of each the display walls of each of the display wall systems in response to the transmitted synch message providing a change to the visualization layout” was perhaps intended.  
Appropriate correction is required.

Examiner Notes
The Examiner notes that the instant application refers to a “sync server” and a “sync client”. The Examiner references a “sync server” as a “master synchronization 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paul Wensley et al. (US 2007/0198744 A1, hereinafter Wensley) in view of Kiren R. Sekar et al. (US 9141483 B2, hereinafter Sekar).

As to claim 1, Wensley teaches a method for synchronizing a visualization layout of a media file for multiple display wall systems running multi-user, multi-content enabled display walls (see Fig. 8, ¶0185, showing a method for synchronizing a plurality of client devices on a plurality of display walls with a sync server 215 to synchronize media content on the plurality of display walls 245), 
each display wall system including a display wall and a system server and each of the display wall systems serving a plurality of local users, the method comprising (see Fig 8, ¶0185, showing the mechanism whereby each of the display walls 245 is associated with a sync server 215 serving a plurality of local users (user1, user2, userN):
receiving a connection request at one of the system servers, the connection request being transmitted by one of the plurality of local users (see Fig. 3, ¶0029, showing the mechanism whereby a connection request from one of the plurality of clients 260 is made to one of a plurality of AVA (system) servers 215 and the client is subsequently attached to the respective server); 
and updating a display wall content of the display wall for each of the synch clients (see Fig 8, ¶0185, showing the mechanism whereby in this case the sync server and sync client are the same device and the content of the display walls are synchronized with the data from the plurality of client devices).
Although Wensley teaches a plurality of AVA servers and AVA clients with a plurality of users in a multi-collaboration system with a plurality of display walls that display the collaboration content, it does not appear to explicitly recite: 
determining if the system server receiving the transmitted connection request is a synch client, but the teachings of Sekar can be relied upon for an explicit showing of this limitation (see annotated Fig. 1, below, Col. 2, lines: 35-51, showing the mechanism whereby a connection request is made by a client device such as computer device 10 or computer device 20 to a proxy synchronization server which in this case is equivalent to a sync client); 
identifying the system server receiving the transmitted connection request as a synch server if the system server receiving the transmitted connection request is not a synch client, but the teachings of Sekar can be relied upon for an explicit showing of this limitation (see annotated Fig. 1, below, Col. 3, lines: 3-19, showing the mechanism whereby the connection request may be established to a master synchronization server (synch server) if the connection to the proxy synchronization server (synch client) is not available); 
identifying each of the other system servers as a synch client, but the teachings of Sekar can be relied upon for an explicit showing of this limitation (see Fig. 2, steps 210 and 220, Col. 2, line: 52 – Col. 3, line: 32, showing the mechanism whereby a client device may connect to a master synchronization server (synch server) or to a plurality of proxy synchronization servers (synch clients)); 
establishing, at the synch server, a plurality of synch message channels in response to identifying the system server receiving the transmitted connection request as the synch server, but the teachings of Sekar can be relied upon for an explicit showing of this limitation (see Fig. 2, Col. 3, lines: 20-32, showing the mechanism 
wherein one synch message channel is maintained by the synch server for each synch client, and each of the synch message channels is configured to transmit a synch message to the synch client, but the teachings of Sekar can be relied upon for an explicit showing of this limitation (see Fig. 2, Col. 3, lines: 33-58, showing the mechanism whereby each client is connected to the synch server or master server via a channel on a LAN, WAN, or wireless connection from the synch server to the proxy synchronization server or synch client as identified in the instant application).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Wensley with the teachings of Sekar to provide a mechanism to identify a plurality of synchronous servers and synchronous client devices within a collaboration system.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Sekar of providing a system and method for multi-tiered data synchronization where data is synchronized between a master synchronization serve, one or more proxy synchronization servers, and client devices (see Col. 1, lines: 59-62), with a reasonable expectation of success. The motivation to combine the teachings of Wensley with the teachings of Sekar would be to improve the multi-tiered collaboration of Wensley with a mechanism of providing a synch server with a plurality of synch client, and client devices to share collaboration data among a plurality of devices and thus improve the efficiency of collaborating within a networked environment.

    PNG
    media_image1.png
    956
    914
    media_image1.png
    Greyscale



As to claim 2, Wensley in view of Sekar teaches the method of claim 1. Wensley in view of Sekar, combined for at least the reasons discussed above further teaches wherein the first identifying step comprises identifying the system server receiving the transmitted connection request as the synch server in response to receiving one connection request at one of the system servers from any other system server (see Sekar; see Fig. 2, Col. 3, lines: 20-32, showing the mechanism whereby a master 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Wensley with the teachings of Sekar to provide a mechanism to identify a plurality of synchronous servers and synchronous client devices within a collaboration system.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Sekar of providing a system and method for multi-tiered data synchronization where data is synchronized between a master synchronization serve, one or more proxy synchronization servers, and client devices (see Col. 1, lines: 59-62), with a reasonable expectation of success. The motivation to combine the teachings of Wensley with the teachings of Sekar would be to improve the multi-tiered collaboration of Wensley with a mechanism of identifying a synch server which is the master synchronization server to synchronize data to eh synch clients considered as the proxy synchronization server and thus reduces and redistributes the operating load of running collaboration applications of the system of Wensley.

As to claim 3, Wensley in view of Sekar teaches the method of claim 2. Wensley in view of Sekar, combined for at least the reasons discussed above further teaches wherein a second identifying step comprises identifying each of the other system servers as synch clients that were not identified as the synch server based on the connection request received at the system server identified as the synch server (see Sekar; Fig. 2, step 210, Col. 2, lines: 52-65, showing the mechanism whereby a master 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Wensley with the teachings of Sekar to provide a mechanism to identify a plurality of synchronous servers and synchronous client devices within a collaboration system.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Sekar of providing a system and method for multi-tiered data synchronization where data is synchronized between a master synchronization serve, one or more proxy synchronization servers, and client devices (see Col. 1, lines: 59-62), with a reasonable expectation of success. The motivation to combine the teachings of Wensley with the teachings of Sekar would be to clearly identify the distinction between a sync server and a sync client in a collaboration system to offload work processes to the appropriate machines and thus improve performance of the system of Wensley

As to claim 4, Wensley in view of Sekar teaches the method of claim 2. Wensley in view of Sekar, combined for at least the reasons discussed above further teaches: 
receiving at the synch server a plurality of messages transmitted by one or more of the synch clients, each of the plurality of messages including a change to the visualization layout of the media file, wherein the change to the media file results from a user input device operatively connected to a respective one of the synch clients (see 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Wensley with the teachings of Sekar to provide a mechanism to identify a plurality of synchronous servers and synchronous client devices within a collaboration system.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Sekar of providing a system and method for multi-tiered data synchronization where data is synchronized between a master synchronization serve, one or more proxy synchronization servers, and client devices (see Col. 1, lines: 59-62), with a reasonable expectation of success. The motivation to combine the teachings of Wensley with the teachings of Sekar would be to improve the multi-tiered collaboration of Wensley with a mechanism of providing a synch server with a plurality of synch clients, and client devices to share collaboration data among a plurality of devices and thus improve the efficiency of collaborating within a networked environment.

As to claim 5, Wensley in view of Sekar teaches the method of claim 4. Wensley in view of Sekar, combined for at least the reasons discussed above further teaches: 
transmitting from the synch server, in response to one of the received plurality of messages, a synch message to each of the synch clients, but not to the synch client 

As to claim 6, Wensley in view of Sekar teaches the method of claim 5. Wensley in view of Sekar, combined for at least the reasons discussed above further teaches updating the visualization layout of each the display walls of each of the display wall systems in response to the transmitted synch message providing a change the visualization layout (see Wensley; ¶0026-0028, showing the mechanism whereby the visualization layout of each of the display walls in the collaboration system may be changes based on a message from any of the clients to change the visualization of the layout).

As to claim 7, Wensley in view of Sekar teaches the method of claim 6. Wensley in view of Sekar, combined for at least the reasons discussed above further teaches removing the synch message channel between the synch server and one of the synch clients if the one of the synch clients is disconnected from the synch server (see Wensley; ¶0028, showing the mechanism whereby a participant client device may be removed from the network of connected devices and from the synch server whereby the sync server (AVA Server) may disconnect the client device).

 disconnected from the sync server and the display wall systems of each of the display wall systems operate as individual standalone display wall systems once disconnected (see Wensley; Fig. 8, ¶0185, showing the mechanism whereby the synch server 245 transmit a connection to a plurality of clients that may share a plurality of collaboration walls and a connection to the synch server may be disconnected for the clients to operate as standalone devices).

As to claim 9, Wensley teaches a media file display wall system including a plurality of system servers, the media file display wall system for displaying one or more media files provided by a plurality of computing devices each interacting with the media file display wall system at the discretion of a user, the system comprising (see Fig. 1, ¶0021, Fig. 2, ¶0026, and Fig. 8, ¶0185:, showing the mechanism whereby contents such as a media file may be displayed and shared among a plurality of users on a plurality of display walls with a system server or system servers (see Fig. 8, 215). A plurality of users may interact with the content on the display walls, in this case the content may be a media file. Wesley teaches the system comprises of):
a first display wall including a synch server, wherein the synch server is one of the system servers identified as not being a synch client upon receipt of a transmitted connection request, and further wherein the synch server is operatively connected to 
wherein the synch message channels transmit an updated message to update the media file located at each of the plurality of second display walls, except to the synch client of the one of the plurality of display walls transmitting the message to the synch server (see ¶0028, showing the mechanism whereby a plurality of clients may update content on the shared display walls and a client may detach or be removed from the network connection and thus will not be able to share content among the devices and the AVA server).
Although Wensley teaches a plurality of AVA servers and AVA clients with a plurality of users in a multi-collaboration system with a plurality of display walls that display the collaboration content, it does not appear to explicitly recite:
[a plurality of second display walls] each including a synch client identified as a synch client once a system server is identified as the synch server, wherein each of the synch clients is operatively connected to one or more second user input devices and to the cloud network, but the teachings of Sekar can be relied upon for an explicit showing of this limitation (see annotated Fig. 1, below, Col. 2, lines: 35-51, showing the mechanism whereby a connection request is made by a client device such as computer 
and a plurality of synch message channels maintained by the synch server and each of the plurality of synch message channels operatively connected to one of the plurality of synch clients, but the teachings of Sekar can be relied upon for an explicit showing of this limitation (see Fig. 2, Col. 3, lines: 20-32, showing the mechanism whereby a synchronization session is established for each connection to the master or synch server. Sekar additionally teaches in Fig. 2, Col. 3, lines: 33-58, the mechanism whereby each client is connected to the synch server or master server via a channel on a LAN, WAN, or wireless connection from the synch server to the proxy synchronization server or synch client as identified in the instant application).
 Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Wensley with the teachings of Sekar to provide a mechanism to identify a plurality of synchronous servers and synchronous client devices within a collaboration system.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Sekar of providing a system and method for multi-tiered data synchronization where data is synchronized between a master synchronization serve, one or more proxy synchronization servers, and client devices (see Col. 1, lines: Wensley with the teachings of Sekar would be to improve the multi-tiered collaboration of Wensley with a mechanism of providing a synch server with a plurality of synch client, and client devices to share collaboration data among a plurality of devices and thus improve the efficiency of collaborating within a networked environment.

As to claim 10, Wensley teaches a method for synchronizing media file visualization states of media files for multiple display wall systems each running multi-user, multi-content enabled display walls, each of the display wall systems operatively connected to plurality of local users each having an input device, the method comprising (see Fig. 1, ¶0021, Fig. 2, ¶0026, and Fig. 8, ¶0185:, showing the mechanism whereby contents such as a media file may be displayed and shared among a plurality of users on a plurality of display walls with a system server or system servers (see Fig. 8, 215). A plurality of users may interact with the content on the display walls, in this case the content may be a media file): 
receiving, at a first display wall of the display wall systems, a connection request from a second display wall of the display wall systems, wherein the connection request is activated by a button shown on the second display wall (see Fig 8, ¶0185, showing the mechanism whereby each of the display walls 245 is associated with a sync server 215 serving a plurality of local users (user1, user2, userN). Wensley additionally teaches the display walls have workspace functions that encompass those functions for creating and manipulating workspaces and their objects. Example commands include 
Although Wensley teaches a plurality of AVA servers and AVA clients with a plurality of users in a multi-collaboration system with a plurality of display walls that display the collaboration content, it does not appear to explicitly recite:
determining, at the first display wall upon receipt of the connection request, whether the first display wall is operating in a synch server mode or a synch client mode, but the teachings of Sekar may be relied upon for an explicit showing of this limitation (see Fig. 2, Col. 3, lines: 20-32, showing the mechanism whereby a synchronization session is established for each connection to the master synchronization server. The sync server and sync client modes are identified in the teachings of Sekar whereas the associated display walls are identified in the teachings of Wensley as identified above); 
identifying, the first display wall as a synch server upon receipt of the connection request, if the first display wall is not operating in the synch client mode, but the teachings of Sekar can be relied upon for an explicit showing of this limitation (see annotated Fig. 1, above, Col. 2, lines: 35-51, showing the mechanism whereby a connection request is made by a client device such as computer device 10 or computer device 20 to a proxy synchronization server which in this case is equivalent to a sync client. The sync server and sync client modes are identified in the teachings of Sekar whereas the associated display walls are identified in the teachings of Wensley as identified above); 
and not identifying the first display wall as the synch server, if the first display wall is operating in the synch client mode, but the teachings of Sekar can be relied upon for an explicit showing of this limitation (see Col. 3, lines: 3-20, showing the mechanism whereby a distinction is made to identify a master synchronization server or a proxy synchronization server suitable for a client connection based on certain conditions. The sync server and sync client modes are identified in the teachings of Sekar whereas the associated display walls are identified in the teachings of Wensley as identified above).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Wensley with the teachings of Sekar to provide a mechanism to identify a plurality of synchronous servers and synchronous client devices within a collaboration system.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Sekar of providing a system and method for multi-tiered data synchronization where data is synchronized between a master synchronization serve, one or more proxy synchronization servers, and client devices (see Col. 1, lines: 59-62), with a reasonable expectation of success. The motivation to combine the teachings of Wensley with the teachings of Sekar would be to improve the multi-tiered collaboration of Wensley with a mechanism of providing a synch server with a plurality of synch client, and client devices to share collaboration data among a plurality of devices and thus improve the efficiency of collaborating within a networked environment.



As to claim 12, Wensley in view of Sekar teaches the method of claim 10. Wensley in view of Sekar, combined for at least the reasons discussed above further teaches operating the second display wall in the synch client mode if the first display wall is identified to operate in the synch server mode (see Wensley; Figs. 3 and 4, ¶0027, showing the mechanism whereby the synch server 215 controls the message information between the visualization of data to the plurality of client devices).

As to claim 13, Wensley in view of Sekar teaches the method of claim 12. Wensley in view of Sekar, combined for at least the reasons discussed above further teaches receiving, at the first display wall of the display wall systems, another connection request from a third display wall of the display wall systems, wherein the another connection request requests the first display wall to operate in a synch server mode (see Wensley; Fig. 9, steps 905 and 910, ¶0186-0188, showing the mechanism whereby a client device attaches to the AVA Server (synch server) whereby a first display wall, for example in Fig. 8, wall 245 of any of the devices may control the display 

As to claim 14, Wensley in view of Sekar teaches the method of claim 13. Wensley in view of Sekar, combined for at least the reasons discussed above further teaches accepting at the first display wall the another connection request to operate in the synch server mode, if the first display wall system is not operating in the synch client mode. (see Wensley; Fig. 2, ¶0026, showing the mechanism whereby the AVA Server 215 may designate an AVA client 245 to control the content displayed on the display wall of the device. The client device may then act as a synch server to synchronize the visualization on all the client devices with the rest of the client devices acting as synch client devices). 

As to claim 15, Wensley in view of Sekar teaches the method of claim 14 Wensley in view of Sekar, combined for at least the reasons discussed above further teaches operating the third display wall system in the synch client mode if the first display wall accepts the connection request to operate in the synch server mode (see Wensley; Fig. 2, ¶0026, and Fig. 8, ¶0185, showing the mechanism whereby any of the devices associated with any of the display walls 245 may be considered a synch server with the rest of the devices considered a sync client since a synchronized view of the all display walls is maintained with any changes to any of the display walls).


receiving at the first display wall system an interaction message from an input device operatively connected to the first display wall system (see Wensley; Fig. 7, ¶0184, showing the mechanism whereby an AVA client who is a user sitting on a workstation has a display wall available to him/her and may want to update a section of the display wall associated with him/her); 
and updating a media file visualization in response to the interaction message (see Wensley; Fig. 7, ¶0184, showing the mechanism whereby the user may update a resource such as a media file and the updated asset is propagated to other client and associated display walls that are synchronized with each other).

As to claim 17, Wensley in view of Sekar teaches the method of claim 16. Wensley in view of Sekar, combined for at least the reasons discussed above further teaches:
transmitting from the first display wall system in response to the received interaction message a synchronization message to the third display wall system to indicate to the third display wall system that the media file visualization is updated (see Wensley; ¶0027, showing the mechanism whereby messages are exchanged and updated between the client devices and servers 215 to synchronize the content of the workspaces among the clients).


receiving, at the first display wall of the display wall systems, a synchronization request from the third display wall system, and updating the media file visualization based on the synchronization request received from the third display wall system (see Wensley; ¶0158, showing the mechanism whereby media data among the plurality of walls is kept in sync by the AVA server 215).

As to claim 19, Wensley in view of Sekar teaches the method of claim 10. Wensley in view of Sekar, combined for at least the reasons discussed above further teaches wherein each of the display wall systems include a system server and a display wall, wherein the system server is configured to operate as one of a synch server or a synch client (see Wensley; Fig. 8, ¶0185, showing the mechanism of a collaboration workspace with a plurality of users and a plurality of display walls 245 controlled by a synch server 215).

As to claim 20, Wensley in view of Sekar teaches the method of claim 19. Wensley in view of Sekar, combined for at least the reasons discussed above further teaches wherein each of the system servers is an integrated system server (see Wensley; Fig. 2, ¶0026, showing AVA Servers 215 that act as a system servers in a multi-user collaboration system).

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL LOBO whose telephone number is (571)272-0488.  The examiner can normally be reached on Monday-Friday 08:00 am-05:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE D. CHAVEZ can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL P LOBO/Examiner, Art Unit 2179

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179